PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
  Alexandria, VA 22313-1450
  www.uspto.gov




OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314


In re Application of Tokuda
Appl. No.: 16/575,629
Filed: September 19, 2019
Attorney Docket No.: 525557US
For: DISPLAY DEVICE INCLUDING A HEAT DISSIPATION LAYER IN A CURVED REGION


:
:
:
:
:




DECISION ON PETITION
UNDER 37 CFR 1.181




This is a decision on the petition filed October 6, 2021 under 37 CFR 1.181 requesting consideration of the Information Disclosure Statement filed March 22, 2021. 

The petition is GRANTED.

Regulations and Guidance

37 C.F.R. § 1.98(3)(i).

A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language.

MPEP § 609.04(a) III.

Where the information listed is not in the English language, but was cited in a search report or other action by a foreign patent office in a counterpart foreign application, the requirement for a concise explanation of relevance can be satisfied by submitting an English-language version of the search report or action which indicates the degree of relevance found by the foreign office. This may be an explanation of which portion of the reference is particularly relevant, to which claims it applies, or merely an "X", "Y", or "A" indication on a search report. 

Opinion

In accordance with 37 C.F.R. § 1.98(a)(3)(ii), a concise explanation of the relevance is required to comply with Applicant’s Duty to Disclose under 37 C.F.R. § 1.56(c). As elaborated in MPEP § 609.04(a) III, “merely an "X", "Y", or "A" indication on a search report” meets the requirement for a concise explanation when the search report is not in the English language. 

The search report accompanying the IDS received on March 22, 2021 was not in the English language.1  Further, pages 8 – 9 cited JP and CN references that included a "Y" or "A" indication.2 Therefore, the IDS of the search report comports with the requirement of a concise explanation articulated in 37 C.F.R. § 1.98(a)(3)(ii) and MPEP § 609.04(a) III.

The petition is therefore GRANTED and the action will be forwarded to the examiner for further action.

Any questions regarding this decision should be directed to Brett Feeney, Supervisory Patent Examiner, at 571-270-5484.



/JOSEPH THOMAS/___________________________________
Joseph Thomas, Director
Technology Center 2800
Semiconductors, Lasers, and Memory

JT/bf/dr




    
        
            
        
            
    

    
        1 Labelled Non-Patent 
        2 Specific claims were also enumerated with respect to the references.